Abatement Order filed August 14, 2018.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00489-CV
                                  ____________

                       MICHAEL VAN DEELEN, Appellant

                                         V.

   TEXAS WORKFORCE COMMISSION AND SPRING ISD, Appellees


                       On Appeal from the 80th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2017-14697


                             ABATEMENT ORDER
         The reporter’s record in this case was due July 12, 2018. See Tex. R. App.
P. 35.1. The record was not filed. On July 17, 2018, this court ordered the court
reporter to file the record within 15 days. The record has not been filed with the
court.

         This court has been informed that the court reporter responsible for the
record in this case is recovering from a major surgery and has been unable to
resume work. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the
reporter’s record has not been filed timely as ordered and in light of the court
reporter’s inability to complete the record at this time, we issue the following
order.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket. We direct the court reporter, or her representative, to file a letter on
the first of every month following this order to keep this court updated regarding
her ability to resume work. The reporter’s record shall be filed with the clerk of
this court within 30 days of the court reporter’s ability to resume work.

         The appeal will be reinstated on this court’s active docket when the court
reporter informs this court she has resumed work. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. If the court reporter fails to keep this court
informed regarding her return to work, this appeal will be reinstated and the record
set due.

                                    PER CURIAM
Panel consists of Justices Donovan, Wise, and Jewell.